SPROUSE, Circuit Judge,
dissenting:
As the majority notes, the Supreme Court remanded our previous decision for us to consider the constitutionality of the City of Richmond’s affirmative action ordinance in light of Wygant v. Jackson Board of Education, 476 U.S. 267, 106 S.Ct. 1842, 90 L.Ed.2d 260 (1986). In my view the majority both misconstrues and misapplies Wygant. In his plurality opinion, Justice Powell stated that any classification based on race “must be justified by a compelling governmental interest,” id. at 1846 (plurality opinion) (quoting Palmore v. Sidoti, 466 U.S. 429, 432, 104 S.Ct. 1879, 1881, 80 L.Ed.2d 421 (1984)), and “the means chosen ... to effectuate its purpose must be ‘narrowly tailored to the achievement of that goal.’ ” Id. (quoting Fullilove v. Klutznick, 448 U.S. 448, 480, 100 S.Ct. 2758, 2775, 65 L.Ed.2d 902 (1980)). Four justices in Wygant also expressed the view that “societal discrimination” is not a sufficient basis for demonstrating a compelling government interest.3 I think the Richmond ordinance easily satisfies Justice Powell’s two-prong test and, assuming that a majority of the Court eventually will adopt the “societal discrimination” modification, it satisfies the test even as modified.
I.
On April 11, 1983, the Richmond City Council, the legislative body of the City of Richmond, voted six to three to adopt the affirmative action ordinance at issue in this case.4 It acted in response to information presented at a public hearing held that day *1363that, among other things, indicated that although minority groups made up fifty percent of the City’s population, only two-thirds of one percent of the City’s construction contracts from 1978-1983 were awarded to minority businesses. The ordinance required all contractors to whom the City awarded construction contracts to subcontract at least thirty percent of the dollar amount of the contract to minority business enterprises (MBEs) unless the City waived the requirement. The ordinance was expressly remedial, “enacted for the purpose of promoting wider participation by minority business enterprises in the construction of public projects.”5 It automatically expires on June 30, 1988.
During a prolonged debate prior to enacting the ordinance, the Council reviewed the history of public procurement in Richmond.6 The Council and witnesses had available historical records of city contracting, which showed that minorities, who constituted fifty percent of the City’s population, had been awarded over a five-year period only two-thirds of one percent of the City’s contracting business. The debate was sharp, and the issue was well defined. Unchallenged statements of council members demonstrated that the ordinance was designed to serve a remedial purpose. One councilman observed that the Council had “reviewed the history of the construction contracts” and structured the proposed ordinance in accordance with federal law (presumably the statute interpreted by the Supreme Court in Fullilove). Another councilman stated:
And I can say without equivocation, that the general conduct in the construction industry in this area, and the State and around the nation, is one in which race discrimination and exclusion on the basis of race is widespread.
I think the situation involved in the City of Richmond is the same, and I would like to give the Clerk a copy of the listings of the contracts for the past five years awarded by the City of Richmond. Contracts totalling over 124 million dollars. And less than one percent were given — were awarded to minorities. I think the question of whether or not remedial action is required is not open to question.
A city councilman and the city manager further urged that the construction industry discriminated against persons on the basis of race, both in the city of Richmond and the state of Virginia. A number of contracting association representatives took part in the hearing, and none denied this claim — although several asserted that their own organizations did not discriminate on the basis of race.7 Proponents of *1364the ordinance asserted that this discrimination was parallel to and part of the discrimination that currently existed in the nation’s construction industry.8 Likewise, opposing witnesses and council members did not deny this assertion. As noted, after the debate ended the Council approved the “set-aside” ordinance by a vote of six to three.
II.
A.
In the majority’s view, the Council totally failed to establish prior discrimination in the awarding of public construction contracts. This is a slippery foundation upon which to build the principal part of its opinion.9 Assuming, however, a requirement that lacked majority support in Wygant, I am persuaded that the Richmond Council had a firm basis for believing it had engaged in past discrimination in awarding public contracts.
Initially, it is essential that we keep our appellate task in the proper perspective. We are not reviewing findings of fact and, as the majority concedes, we do not review the Council’s actions under the same criteria by which we review judicial decisions. If that were the case, our review would intrude into the local legislative process and impose undue limitations on local policymakers. Here, however, we need only be assured that the council members, “who are presumably fully aware both of their duty under federal law to respect the rights of all their [contractors] and of their potential liability for failing to do so, act[ed] on the basis of information which g[ave] them a sufficient basis for concluding that remedial action is necessary____” Wygant, 106 S.Ct. at 1855-56 (O’Connor, J., concurring). As Chief Justice Burger has observed, “Congress, of course, may legislate without compiling the kind of ‘record’ appropriate with respect to judicial or administrative proceedings.” Fullilove, 448 U.S. at 478, 100 S.Ct. at 2774 (plurality opinion). The Chief Justice was considering congressional power in a tripartite government context, but his observation also relates to the legislative nature of the proceedings. We should at least give similar deference to the Council’s proceedings. Considering the gross disparity between the resources of the City Council of Richmond and the United States Congress, I am convinced that the Council proceeded on a firm basis for believing that its ordinance was necessary to remedy the effects of prior racial discrimination in the awarding of public construction contracts.
The Council was satisfied that the pervasive discrimination existing in the nation’s craft unions and construction businesses also existed in Richmond. Minority contractors had received only two-thirds of one percent of city construction contracts between 1978 and 1983, although the minority population of Richmond during this period was approximately fifty percent. The Council was convinced that this disparity resulted from purposeful discrimination against minority contractors.
I would not disagree with the majority’s observation that the Council did not make particularized findings- of past discrimination.*136510 No one testified, for example, that he had applied for a city contract and was denied it because he was black. However, not only is such evidence “hard to come by,” but municipal legislative proceedings simply are not geared to producing it, even if it is available. Additionally, as Justice O’Connor recognized, the requirement of such a mea culpa finding might be fatally counter-productive to the concept of affirmative action.
A statistical showing is not a prerequisite to an affirmative action plan and is particularly inappropriate in situations of this type. There are, for example, one hundred thirty members in the general contractor association of Richmond. None are black. Information developed during the council debate revealed that blacks constitute less than one percent of construction contractors involved in all crafts. The award of two-thirds of one percent of public contracts to an approximately equivalent percentage of qualified minority contractors would hardly establish a statistical prima facie case of discrimination.
It seems inevitable, however, that a proof scheme requiring a comparison of the percentage of contracts awarded with this small qualified pool of minority contractors would ensure the continuation of a systemic fait accompli, perpetuating a qualified minority contractor pool that approximates two-thirds of one percent of the overall contractor pool.11 It is true that in a case amenable to statistical proof, a comparison of the percentage of construction contracts awarded to minority contractors and the percentage of minorities in the general population usually would be probative of “societal discrimination.” I suggest, however, that two-thirds of one percent compared to a minority population of fifty percent breaks the bounds of the sometimes suspect “science” of statistics and is probative of a good deal more than general discrimination.
In my view, therefore, not only was the traditional statistical data unavailable, it was not necessary to support the Council’s conclusions. The Council, for the reasons I have discussed, had a firm basis for concluding that the remedial ordinance was necessary to cure the ills of past discrimination in awarding public contracts.
B.
As I have said, this “firm basis” satisfies the compelling state interest test, even considering the “societal discrimination” limitations that might modify that requirement. Justice Powell in Wygant stated:
Societal discrimination, without more, is too amorphous a basis for imposing a racially classified remedy.
No one doubts that there has been serious racial discrimination in this country. But as the basis for imposing discriminatory legal remedies that work against innocent people, societal discrimination is insufficient and over expansive.
Wygant, 106 S.Ct. at 1848 (plurality opinion). Justice Powell expressed this concern against the background of the explicit approval by the circuit court in Wygant of *1366the “role model” and “societal discrimination” bases for the affirmative action plan involved there. In this case, however, there was no suggestion before the Council that the Richmond business community needed a “role model” in the form of highly visible minority contractors performing public work, or even that the minimal presence of minority contractors in that endeav- or was caused by such “societal” discriminatory factors as past inferior education or lack of access to social institutions.
The conclusions that emerged from the Council’s debate concerned the City’s previous discrete discrimination in awarding contracts for public construction projects, However, even if the lack of contracts awarded to minority contractors resulted from both societal discrimination and discrete discrimination in public construction, that fact should not preclude an affirmative action remedy for the latter. The line between “societal” discrimination and discrete discrimination may in fact sometimes be illusory.12 For example, Justice O’Con-nor noted that the court of appeals in Wygant apparently had assumed “that in the absence of a specific, contemporaneous finding, any discrimination addressed by an affirmative action plan could only be termed ‘societal.’ ” Wygant, 106 S.Ct. at 1854 (O’Connor, J., concurring). She emphasized that such an assumption was false. Id. Here, “societal discrimination” may have been a force encouraging disparate treatment in many specific areas of human endeavor. The Council, however, was entirely concerned with discrimination discretely directed at minority contractors, not with the general “societal discrimination” that only coincidentally included contractors within its negative sweep.
III.
I also think the majority completely misses the mark with its conclusion that the ordinance is not narrowly tailored to achieve its remedial goal.13 There is no question, of course, that such tailoring is an essential element of an affirmative action plan. In Fullilove, however, Justice *1367Powell noted that the Supreme Court “has not required remedial plans to be limited to the least restrictive means of implementation.” Fullilove, 448 U.S. at 508, 100 S.Ct. at 2790 (Powell, J., concurring). Moreover, Justice Powell identified several considerations to guide the determination of whether the plan is sufficiently narrow, e.g., the duration of the plan, the availability of waiver provisions, the relationship between the percentage of minority workers to be employed and the percentage of minority group members in the relevant population or work force, and the effect on innocent third parties. 448 U.S. at 510-11, 100 S.Ct. at 2791 (Powell, J., concurring). I am convinced that under these criteria the ordinance is sufficiently narrow.
The first two criteria need little discussion. The Richmond Plan is designed to last only five years. Its waiver provisions were purposefully drawn to parallel those approved in Fullilove. Even the majority concedes, as it must, that these factors help narrow the scope of the ordinance.
The third criterion identified by Justice Powell requires a more detailed analysis. It must be conceded that a set-aside plan limited to the current percentage of minority contractors would not eliminate the present low level of minority participation in government contracting. In remedying the effects of discrimination, a program obviously must set aside much more than two-thirds of one percent of subcontract work if it is to encourage minorities to enter the contracting industry and encourage existing minority contractors to grow.14 See Fullilove, 448 U.S. at 513-14, 100 S.Ct. at 2792-93 (Powell, J., concurring) (10% set-aside acceptable, where 17% of the population and only 4% of the contractors were minority group members); Schmidt v. Oakland Unified School Dist., 662 F.2d 550, 559 (9th Cir.1981), vacated on other grounds, 457 U.S. 594, 102 S.Ct. 2612, 73 L.Ed.2d 245 (1982) (25% goal acceptable in light of city’s 34.5% non-white population; decision vacated for failure to reach merits of state statutory issue prior to deciding constitutional claim); Southwest Washington Chapter, Nat’l Elec. Contractors Ass’n v. Pierce County, 100 Wash.2d 109, 667 P.2d 1092, 1101 (1983) (MBE participation goal of 11% set at slightly less than county’s minority population held acceptable). Common sense dictates that judging the set-aside percentage by referring to the-small proportion of existing MBEs in the economy would perpetuate rather than alleviate past discrimination.
As to Justice Powell’s last suggested criterion, i.e., the effect on innocent third parties — the favoring of a percentage of *1368minority contractors will, of course, disfavor a percentage of nonminority contractors. That is the negative side of the necessary balancing in any affirmative action program: “innocent persons may be called upon to bear some of the burden” of remedying the effects of discrimination. Wygant, 106 S.Ct. at 1850 (plurality opinion). ■Here, however, as with hirings in employment cases (as opposed to layoffs), the result is not to deprive a nonminority member of something already possessed but to limit temporarily a future opportunity. This distinction has been noted with approval in a number of Supreme Court cases. In Wygant, for example, Justice Powell said:
In cases involving valid hiring goals, the burden to be borne by innocent individuals is diffused to a considerable extent among society generally. Though hiring goals may burden some innocent individuals, they simply do not impose the same kind of injury that layoffs impose. Denial of a future employment opportunity is not as intrusive as loss of an existing job.
106 S.Ct. at 1851 (plurality opinion) (emphasis in original). The ordinance is narrowly drawn; it satisfies all of the Fullilove criteria.
For all these reasons, I would affirm the judgment of the district court.

. The majority correctly states that five Justices concurred in the judgment that the remedy in Wygant was unconstitutional. It also properly notes, albeit somewhat implicitly, that Justice White, who provided the crucial fifth vote in the case, did not join in the opinions of either Justice Powell or Justice O’Connor. The majority's assertion, therefore, that the "Wygant Courtf 1 reject[ed] ... societal discrimination as a basis for remedial action,” At 1359, is misplaced. Only four Justices adopted this position, Justice White did not.


. See generally Richmond, Va.Code Ch. 24.1, Art. 1(F) (Part B) (27.10) (27.20) and Art. VIII-A.


. Richmond, Va.Code Ch. 24.1, Art. VIII-A(C).


. At the hearing, the Council heard from: Esther Cooper; Freddie Ray, President of Task Force for Historic Preservation in Minority Communities; Stephen Watts, attorney representing Associated General Contractors of Virginia; Richard Beck, president of a local plumbing contractors’ association; Mark Singer, a representative of the electrical contractors’ association; Patrick Murphy, American Subcontractors Association; Al Shuman, Professional Estimators Association. During the debate between Council members, those opposed to the ordinance contended it was unfeasible because there were insufficient numbers of minority contractors, because it would inflate contract bids and because it would not be conducive to top quality work. Council members favoring the ordinance emphasized the history of discrimination in the construction industry, the current difficulties encountered by MBEs in the Richmond area, and the success of similar set-aside programs in other parts of the country. Hearing on Adoption of Minority Business Utilization Plan, Richmond City Council, April 11, 1983.


. One of the contractor representatives speaking in opposition to the bill cited statistics to the effect that, of the construction contractors in the United States, only 4.7% were minority contractors and 41% of that figure were located in five states. The balance were scattered among the other 45 states, including Virginia. In other words, in a 45-state area (including Virginia) only 2.8% of the contractors were minorities. The spokesman for the general contractors of Virginia testified that there were 600 contractors in the state association and 130 in Richmond. None were black. Other witnesses testified that none of the 150 Virginia plumbing, heating and cooler contractors were black; that three of the 200 electrical contractors in the state were black; that none of the 150 to 200 Virginia members of the American Subcontractors Association were black; that one of 60 members of the central Virginia contractors association was black; and that one of 45 professional estimators in the Richmond association was black.


. The Supreme Court in United Steelworkers of America v. Weber, 443 U.S. 193, 198 n. 1, 99 S.Ct. 2721, 2725 n. 1, 61 L.Ed.2d 480 (1979), noted that: "[j]udicial findings of exclusion from crafts on racial grounds are so numerous as to make such exclusion a proper subject for judicial notice.”


. It must be emphasized that Wygant simply does not mandate "particularized findings” of "prior discrimination by the government unit involved,” At 1357 and 1358 (emphasis in origi- ■ nal), as a constitutional prerequisite to the validity of a race-conscious remedy for unlawful discrimination. The suggestion that a public entity may never implement such a remedy to redress the effects of discrimination it had not perpetrated is supported only by Justice Powell’s opinion for a three-Justice plurality. Even that opinion did not make, in the words of the present majority, "particularized findings ... [of actual discrimination] essential.” Id. at 1357. Indeed, a majority of the Court disclaimed any such requirement, see Wygant, 106 S.Ct. at 1853 (O’Connor, J., concurring), and only four Justices would expressly require a public actor to document (at minimum) that it “has a firm basis for believing that remedial action is required.” See id.


. Under the view held by a majority of the Court in Wygant, such findings clearly are not necessary. See supra p. 1363, n. 7. In her concurring opinion, Justice O’Connor stated ”[t]he imposition of a requirement that public employers make findings that they have engaged in illegal discrimination before they engage in affirmative action programs would severely undermine public employers’ incentive to meet voluntarily their civil rights obligations." Wygant, 106 S.Ct. at 1855 (O’Connor, J., concurring).


. To require such a proof scheme, as does the majority, creates a gross anomaly. To illustrate, assume that in some metropolitan areas, the percentage of qualified minority contractors is approximately equivalent to the percentage of minorities in their general population. An affirmative action plan might be allowed in these areas because there would be a statistical basis to show a discrepancy between the percentage of minorities awarded contracts and the percentage of qualified minority contractors. In contrast, a plan would not survive the proof scheme in areas where discrimination had effectively prohibited the entry of minorities into the contracting business, as in Richmond, because there would be no discrepancy between-the two points of comparison. It is anomalous that truly pernicious discrimination could have the compound effect of blocking remedial action.


. A good argument can be made that the converse of Justice Powell's statement is also true— discrimination that is not amorphous cannot merely be labeled "societal discrimination" and dismissed from consideration in establishing affirmative action programs. Lawyer and humanitarian that he is, I cannot believe that Justice Powell meant to dismiss concrete examples of man’s inhumanity to man simply because the deprivation was not caused by an identified employer or governmental representative. What is amorphous to one unaffected may be all too painfully clear to one whose livelihood has been adversely affected or whose children cannot receive opportunities equal to their brethren. I do not understand Justice Powell’s position to be that societal discrimination can never be part of an appropriate basis for imposing such a remedy. Instead, I believe he is saying that before an entity enacts an affirmative action program, it must have a strong basis for concluding the program is necessary to correct racial imbalances directly attributable to racial discrimination, whether or not it is in part societal discrimination.
In Wygant, for example, a number of unexplained reasons could have accounted for the disparity between the percentage of minority teachers and the percentage of minority students in the Jackson school system. A generalized belief that some amorphous, or "societal,” discrimination contributed to that disparity was insufficient to justify the School Board’s affirmative action program. In Fullilove, however, the program constituted an appropriate remedy, in light of Congress’ well-documented finding that both public and private discrimination directly contributed to the small percentage of public contracts awarded minority contractors. There, Justice Powell concurred in the Court’s judgment that upheld Congress’ ten-percent set-aside program for minority contractors.


. As an alternative basis for its holding, the majority concludes that the ordinance is not narrowly tailored to the remedial goal of eliminating discrimination. It reasons that the thirty-percent minority set aside is over-inclusive and hypothesizes that in certain contracts the thirty-percent figure would have to be adjusted upward. These conclusions of the majority lack evidentiary support; to use a phrase coined by the majority, they ”emerge[] from the mists.”
In their opinions in Wygant, both Justices Powell and O’Connor reaffirmed the principle that the plaintiff bears the overall burden of proving the constitutional invalidity of an affirmative action plan. Wygant, 106 S.Ct. at 1848 (plurality opinion); id. at 1856 (O’Connor, J., concurring). In the present case, the plaintiff presented no evidence to the trial court to suggest that the thirty-percent set aside was over-broad. The majority’s finding of over-inclusiveness, therefore, suffers from the same lack of a "firm basis” that it erroneously imputes to the Council.


. The Supreme Court most recently approved a similar approach in United States v. Paradise, — U.S. -, 107 S.Ct. 1053, 94 L.Ed.2d 203 (U.S.1987) where the evidence demonstrated that the Alabama Department of Public Safety steadfastly had resisted the promotion of black troopers. See abo Johnson v. Santa Clara County, — U.S.-, 107 S.Ct. 1442, 94 L.Ed.2d 615 (U.S.1987); Local 28 of the Sheet Metal Workers Int'l Ass’n v. EEOC, — U.S. -, 106 S.Ct. 3019, 3050-51, 92 L.Ed.2d 344 (1986). Although approaching the problem in a different procedural context, the decision in Paradbe demonstrated the propriety of a temporarily imposed overrepresentation to meet a long-range goal. After considerable litigation, the district court ruled that fifty percent of all promotions from trooper to corporal must be from a labor pool consisting of black troopers, even though that pool consisted of only twenty-five percent of the total trooper pool. Responding to the Department’s argument that this exceeded a statistical balance by twice, the Court said:
The Government suggests that the one-for-one requirement is arbitrary because it bears no relationship to the 25% minority labor pool relevant here. This argument ignores that the 50% figure is not itself the goal; rather it presents the speed at which the goal of 25% will be achieved. The interim requirement of one-for-one promotion ... would simply have determined how quickly the Department progressed toward this ultimate goal.
Although the appropriate ratio here "necessarily involve[d] a degree of approximation and imprecision,” Teamsters v. United States, 431 U.S. 324, 372 [97 S.Ct. 1843, 1873, 52 L.Ed.2d 396] (1977), the District Court, with its first-hand experience of the parties and the potential for resistance, imposed the requirement that it determined would compensate for past delay and prevent future recalcitrance, while not unduly burdening the interests of white troopers.
Paradbe, — U.S. at -, 107 S.Ct. at 1070 (footnote omitted).